Case: 22-50258     Document: 00516474299         Page: 1     Date Filed: 09/16/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      September 16, 2022
                                  No. 22-50258
                                                                         Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Adrian Renteria-Herrera,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:21-CR-919-1


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          Adrian Renteria-Herrera appeals his sentence for illegal reentry into
   the United States after having been ordered removed, in violation of 8 U.S.C.
   § 1326(a) and (b)(1). He contends that § 1326(b) is unconstitutional because
   it allows a sentence above the otherwise applicable statutory maximum based


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50258      Document: 00516474299          Page: 2   Date Filed: 09/16/2022




                                    No. 22-50258


   on facts that are neither alleged in the indictment nor found by a jury beyond
   a reasonable doubt. Although his 21-month term of imprisonment was within
   the maximum in § 1326(a), his three-year term of supervised release was
   above the maximum for that provision and was imposed instead by virtue of
   § 1326(b)(1) based on a prior felony conviction. See 18 U.S.C. § 3559(a),
   3583(b).    Renteria-Herrera moves for summary disposition, correctly
   conceding that his sole issue is foreclosed by the Supreme Court’s decision
   in Almendarez-Torres v. United States, 523 U.S. 224 (1998), and explaining
   that he merely seeks to preserve the issue for further review. See United
   States v. Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019).
          Because summary disposition is appropriate, see Groendyke Transp.,
   Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), Renteria-Herrera’s motion
   is GRANTED, and the judgment of the district court is AFFIRMED.




                                          2